Citation Nr: 1310623	
Decision Date: 04/01/13    Archive Date: 04/11/13

DOCKET NO.  10-47 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a left foot and ankle disorder.

2.  Entitlement to service connection for a left elbow disorder.

3.  Entitlement to service connection for a sinus disorder, including as due to undiagnosed illness or exposure to environmental toxins.

4.  Entitlement to service connection for headaches, including as due to undiagnosed illness or exposure to environmental toxins.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

S. Coyle, Counsel


INTRODUCTION

The Veteran served on active duty from February 2000 to April 2006. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  The issue of entitlement to service connection for a left foot and ankle disorder has been recharacterized to comport with the evidence of record.  

In November 2010, the Veteran requested a hearing before the Board.  The requested hearing was scheduled for October 27, 2011.  The Veteran was notified of the time, date and place of the scheduled hearing in correspondence dated in September 2011 and October 2011; however, he did not appear, and has not shown good cause for missing the hearing.  The Board thus finds that the hearing request has been withdrawn.  38 C.F.R. § 20.704(e) (2012).

In an April 2009 clinical note, the Veteran stated that he has had hearing loss since his period of active service.  The claim for service connection for hearing loss is referred to the agency of original jurisdiction (AOJ) for appropriate disposition.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran served with an Army Reserve unit from April 2007 to February 2008.  In April 2009, the AOJ requested a copy of the Veteran's service records from his Reserve unit.  The AOJ did not follow up on its request.  In September 2009, the Veteran stated that his former Reserve unit does not have any of his records; however, the AOJ did not conduct any additional searches for the records, even though it is possible that they are held by another agency.  A formal finding on the unavailability of the records was not issued.  However, VA will make attempts to obtain records in the custody of a Federal department until it is determined that the records do not exist or that further efforts would be futile.  38 C.F.R. § 3.159(c)(2).  
Additionally, Reserve treatment records and/or medical examinations may corroborate the Veteran's assertions regarding continuity of symptoms for his claimed disabilities.  As such, the AOJ must renew its efforts to secure the Veteran's Army Reserve records. 

The most recent VA clinical notes contained within the record are dated in November 2009.  In July 2010, the Veteran stated that he was undergoing "several" MRIs at the VA Medical Center (VAMC) in Leavenworth, Kansas, "in support of his appeal."  Updated VA treatment records must be obtained.

The Veteran asserts that he first noticed left foot pain during service and that he has experienced this pain since his discharge from service.  His entrance examination notes a history of a fractured left foot.  A June 2003 treatment record contains a report of left ankle pain for 3 years.  The Veteran stated that he had broken a bone in his heel prior to entering military service, and that his current pain was in the same area.  Physical examination showed pain and stiffness on manipulation of the ankle joint.  The treatment provider diagnosed left Achilles tendonitis.  Achilles tendonitis was diagnosed again in January 2005.  In December 2005, the Veteran stated that he had "rolled his ankle" during a road march.  

The Veteran's February 2006 separation examination showed "mild" pes planus and left plantar fasciitis, with a history of calcaneal fracture prior to entry.  On his Report of Medical History, the Veteran stated that he had had left foot pain since 2000, and that the current status of his left foot was "bad."  

The Veteran received a VA examination of his left foot in October 2010.  His stated history of left foot pain during service was noted, as were the relevant service treatment records.  His current symptoms included pain, heat, redness, stiffness, fatigability, weakness, and lack of endurance in the dorsal, plantar, and Achilles areas of the foot.  Physical examination showed painful motion, limited range of motion, and objective evidence of tenderness to palpation of the ankle and dorsal areas of the foot.  There was also evidence of abnormal weight bearing, as the Veteran displayed unusual shoe wear pattern and callosities.  There was "no visual foot deformity seen."  X-ray studies were normal.  The examiner diagnosed "left foot pain."  

The examiner's diagnosis of left foot "pain" appears to have been based solely on the fact that X-ray studies were normal.  However, the diagnosis does not take into account the objective evidence of a chronic disorder affecting the left foot and ankle, characterized by tenderness in the plantar, dorsal, and Achilles areas; limited range of motion; painful motion; and abnormal weight bearing.  This is particularly important in light of the in-service findings of Achilles tendonitis and plantar fasciitis would not appear to be capable of being shown on X-ray.  An opinion is also needed on the question of whether pre-existing residuals of a left foot fracture, which was noted on the entrance examination, were aggravated by the Veteran's military service.  For these reasons, the Board finds that the examination report must be returned as inadequate for adjudication purposes.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Veteran has not received VA examinations in connection with his remaining claims.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The threshold for determining a possible nexus is a low one.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The service treatment records reflect reports of headaches during service, as well as an episode of sinusitis in May 2005.  The only report of elbow pain was on the February 2006 separation examination, characterized as right elbow pain.  Post-service, the Veteran has been treated for headaches, and has advised his treatment providers that they had their onset during his period of active service.  He has not been treated for left elbow pain or sinus disorders, but he asserts that they do exist and that he observed these symptoms during service.  He is competent to report pain and respiratory symptoms.  Layno v. Brown, 6 Vet. App. 465, 467-69.(1994); see also 38 C.F.R. § 3.159(a)(2).  Despite the evidence pertinent to current disabilities and in-service incurrence of the disorders, the Veteran has not been afforded VA examinations.  These examinations must be scheduled upon remand.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran has asserted that his headaches and sinus disorder may be the result of exposure to environmental toxins during service.  Additionally, under 38 U.S.C.A. § 1117(a)(1), compensation is warranted for a Persian Gulf veteran who exhibits "objective indications of a qualifying chronic disability" that became manifest during service on active duty in the Armed Forces in the Southwest Asia theater of operations, or to a degree of 10 percent during the presumptive period prescribed by the Secretary.  The term "qualifying chronic disability" includes an undiagnosed illness, or a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms.  38 C.F.R. § 3.317(a)(2).  The term "objective indications of a qualifying chronic disability" include both "signs," in a medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Such disabilities must become manifest to a compensable degree before December 31, 2016, in order for entitlement to compensation to be established.  38 C.F.R. § 3.317(a)(1)(i).  

An undiagnosed illness is defined as a condition that, by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  38 C.F.R. § 3.317(a)(1)(ii).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multi-symptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).  

Because the Veteran has confirmed service in the Southwest Asia theater of operations from 2003 to 2004, and has headaches and symptoms involving the upper respiratory system, the examinations scheduled upon remand should attempt to determine whether the Veteran has an undiagnosed or chronic multi-symptom illness manifested by headaches and upper respiratory symptoms, or, alternatively, whether his headaches and/or sinus disorder may be the result of exposure to environmental toxins.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a VCAA letter with a discussion of the information and evidence necessary to support claims concerning allegations of chemical exposure and undiagnosed illnesses.

2.  Contact any and all facilities which may be in possession of the Veteran's Army Reserves Records, to include the U.S. Army Human Resources Command, the Records Management Center and the National Personnel Records Center in compliance with the provisions of 38 C.F.R. § 3.159(c)(2).   If the records are unavailable, the AOJ must document the attempts that were made to locate them, and explain in a memorandum why further attempts to locate or obtain any government records would be futile.  The AOJ must then notify the Veteran and his representative of the specific records that it is unable to obtain, explain the efforts VA has made to obtain that evidence, and describe any further action it will take with respect to the claim.  The Veteran must then be given an opportunity to respond. 

3.  Associate with the claims folder records of the Veteran's treatment at the Leavenworth VA Medical Center (VAMC) since November 2009, to include any MRI examination reports.

4.  Upon completion of the above, schedule the Veteran for a VA joints examination by an appropriate medical professional.  The entire claims file (i.e., the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.

The examiner is to provide opinion on the following:

   a) identify whether the Veteran manifests a diagnosable chronic left elbow disorder and, if so, whether it is at least as likely as not (a 50 percent or greater probability) that such disorder
   i) either first manifested during active service, OR alternatively
   ii) is related to an event during active service; OR
   iii) is a manifestation of undiagnosed illness, or a medically unexplained chronic multi-symptom illness;
   
   b) whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed left foot disorder, including pes planus, Achilles tendonitis and plantar fasciitis, either 
   i) first manifested during active service, OR;
   ii) is related to an event during active service; OR
   iii) represents aggravation of the left foot fracture which pre-existed service?
   
The examiner is advised that the Veteran is competent to report the onset and frequency of symptoms such as pain and stiffness.  

The examiner must discuss the in-service diagnoses of left Achilles tendonitis, pes planus, and plantar fasciitis, as well as the findings of pain and tenderness in the dorsal, plantar and Achilles aspects of the left foot on VA examination in October 2010, in determining whether the current left foot symptoms had their onset during service.  

The term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms. 

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

5.  Schedule the Veteran for a VA examination(s) of his headaches and sinus disorder by an appropriate medical professional.  The entire claims file (i.e., the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed headache and/or chronic sinus or upper respiratory disorder is related to the Veteran's service, including as due to exposure to environmental toxins.  The examiner's report must contain a discussion of the service treatment records documenting treatment for headaches and upper respiratory symptoms, as well as the post-service clinical notes reflecting reports of headaches with an onset during service.  

The examiner must also indicate whether any headache and/or upper respiratory symptomatology is an indicator of chronic disability resulting from an undiagnosed illness or medically unexplained chronic multi-symptom illness that is related to the Veteran's service in the Southwest Asia theatre of operations.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

6.  Then, readjudicate the claims.  If any benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case is to then be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This case must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

